Citation Nr: 0523950	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  97-34 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for deviated nasal 
septum.

3.  Entitlement to an initial compensable rating for post-
operative lipoma of the forehead.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had military service from May 1976 to March 1977, 
at which time he was discharged by reason of his age (born in 
1960), and from August 1978 to August 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions and was previously remanded in 
August 2000.  In May 2000, the veteran testified before a 
veterans law judge who has since retired.  In June 2005, a 
hearing was held in Washington, D.C., before the undersigned 
veterans law judge rendering the final determination in this 
case, who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002). 
 
The claim concerning post-operative lipoma of the forehead is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.

In an October 2004 letter, the veteran's representative filed 
a claim for a total rating based on individual 
unemployability.  In a November 2004 letter, the veteran 
sought reconsideration of a prior RO determination that he 
was not competent to handle disbursement of funds.  These 
matters have not been developed or certified for appeal, and 
are not inextricably intertwined with the issues now before 
the Board on appeal.  Therefore, they are referred to the RO 
for appropriate action. 

FINDINGS OF FACT

1.  There is a balance of the evidence as to whether the 
veteran's current schizoaffective disorder is linked to 
service.

2.  The preponderance of the evidence fails to reflect that 
the veteran has a diagnosis of PTSD which conforms to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV).

3.  There is no marked interference with breathing or 
significant blockage of the nasal passage on either side of 
the veteran's nose. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizoaffective 
disorder are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2004). 

3.  The criteria for a compensable rating for deviated nasal 
septum are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6502 (as in 
effect prior to and since October 7, 1996). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The veteran has been provided VCAA content-complying notice 
and VA process via an July 2004 letter.  This letter, which 
was the express VCAA notice, supplemented other letters 
throughout the claims process that told the veteran what 
information and evidence was needed to substantiate his 
claims.  Even before enactment of the VCAA, the veteran was 
sent letters in April 1996 and August 1996 that asked him for 
information such as medical providers who had treated him and 
asked him to provide information about his alleged PTSD 
stressors.  The July 2004 letter advised the veteran what 
information and evidence was needed to substantiate all his 
claims and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed conditions and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claims.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The letter 
advised him about what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, the letter also told him to provide any relevant 
evidence in his possession that support his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. § 
7104(a), all questions in a matter which under 38 U.S.C. § 
511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since a RO 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error. 

The Board further finds that any defect concerning the timing 
of the VCAA notice requirement was harmless error.  Although 
the notice provided to the veteran in January 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
Court acknowledged in Pelegrini at 120 that where, as here, 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  The Board 
acknowledges that the veteran was not issued a supplemental 
statement of the case after the January 2004 VCAA notice 
letter.  However, in September 2004, he submitted a form on 
which he indicated that he had no additional relevant medial 
evidence to submit and requested that the RO take the next 
action in processing his claim.  He likewise subsequently 
offered testimony before the undersigned.  In short, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  He was given ample time to respond to each 
letter.  For these reasons, to decide the appeal would not be 
prejudicial error to him.  See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With respect to the VA's duty to assist, the RO has obtained 
the evidence identified by the veteran. The file contains 
numerous VA and private treatment records, including records 
received from the Social Security Administration (SSA).  The 
veteran has not referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
The veteran testified at local hearings in August 1995 and 
August 1996, and at Board hearings in May 2000 and June 2005.  
The transcripts of these hearings have been obtained and 
reviewed.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. 38 C.F.R. § 
3.159(c)(4)(i).  Examinations were provided in February 1997, 
March 1997, and April 2001.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.

II.  Service connection for a psychiatric disability to 
include PTSD

As evident in multiple written submissions and his hearing 
testimony, the veteran claims that he has a psychiatric 
disability primarily resulting from stress he experienced 
while on active duty in the Navy.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.  Service connection for psychosis 
is presumed if it is manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Medical records from the Navy reflect that in May 1981, the 
veteran sought consultation after having difficulty coping 
with stress aboard his ship.  Following an examination, the 
impression was transient situational disturbance; a 
subsequent staff note indicated that there was no psychosis 
or disabling neurosis, although he was apparently transferred 
to another ward for treatment.  

In a June 1996 statement, Herman V. Symanski, M.D., wrote 
that the veteran had been a successful sailor in the Navy 
between 1978 and 1981, until he participated in a series of 
boxing matches.  At that time, his NCO apparently made 
derisive and racist remarks about the veteran's marriage to a 
black woman.  Just after the boxing match, he developed 
severe nasal stuffiness and bone spurs and was treated with a 
blunt instrument shoved into each nostril to clear it.  He 
gradually became less able to function as a sailor and 
apparently developed a strong sense of humiliation, anxiety, 
and hopelessness about the future.  Finally, he was 
hospitalized for the last three months of his Navy service.  
According to Dr. Symanski, the veteran suffered from symptoms 
of PTSD which gradually increased over the years (including 
fear and hypervigilance, and daily intrusive thoughts about 
what happened in the Navy).  VA outpatient treatment records 
associated with the claims file reflect assessments of PTSD. 

Following a March 1997 VA examination, the veteran was 
diagnosed as having schizoaffective disorder with somatic 
delusions.  The examiner noted that the veteran himself 
apparently thought that he might have PTSD, but he was unable 
to tell the examiner "what kind of [PTSD] was causing all 
these problems."  The examiner further wrote that the 
diagnosis of schizoaffective disorder

relates to the transient situational 
disturbance in the service.  It is very 
hard to say without having exact 
information as to what happened during 
that time.  

Following an April 2001 examination, a VA examiner wrote that 

[t]here is no evidence of [PTSD] at this 
time.  He's had no [combat] experience, 
and no evidence of life-threatening 
experiences.  [The veteran] appears to be 
suffering from a psychotic disorder.  It 
is more likely than not that the problems 
began prior to the service.  It is, at 
least, as likely as not, that the 
transient situational disorder diagnosed 
during service represents a manifestation 
of the general schizo-affective disorder.  

Following a subsequent VA examination in April 2001, a VA 
physician wrote that 

Whether the veteran's [psychiatric] 
condition started while in active duty, 
whether the symptoms that he presented at 
that time indicated some instability 
already, and since then maturation of 
this symptom into his present mental 
status is difficult to elucidate because 
of the resistance of the veteran to 
cooperate during the evaluation. . . . I 
don't find during the examination today 
an indication [that] the veteran is 
suffering with [PTSD].  He shows more of 
a combination of grandiose ideas, 
paranoid ideation, and somatic type of 
delusions that seems to indicate a 
different diagnosis [of schizoaffective 
disorder]. . . . [W]hether this condition 
started in the service, or whether it was 
aggravated in the service is difficult to 
diagnose, because apparently from the 
information available in the charts, and 
some of the information obtained form the 
veteran today, it indicates that he was 
having some difficulties there, and 
apparently was hospitalized for a long 
period of time which seems to indicate a 
more severe type of disorder.    

The veteran's service medical records do confirm complaints 
of and treatment for psychiatric symptoms (and indicate a 
diagnosis of transient situational disturbance).  Multiple VA 
physicians have (to varying degrees of specificity) related 
the veteran's currently diagnosed schizoaffective disorder to 
his service.  The claims file certainly does not contain a 
specific medical opinion that the veteran's current 
schizoaffective disorder is not related to service.

For the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In this case, the evidence is at least in 
relative equipoise as to whether the veteran's current 
schizoaffective disorder is of service origin.  Thus, the 
benefit of the doubt goes to the veteran and service 
connection for schizoaffective disorder is granted.  38 
U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence 
diagnosing the condition as per 38 C.F.R. § 4.125, a link 
(established by medical evidence) between current symptoms 
and an inservice stressor, and credible supporting evidence 
that the claimed inservice stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  The 
DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

The Board acknowledges that Dr. Symanski suggested that the 
veteran had PTSD, as have various outpatient care providers 
over the years.  However, there is no indication that any of 
these health care professionals had the benefit of actually 
reviewing the veteran's claims folder before making this 
diagnosis.  On the other hand, the VA examiners who prepared 
reports concerning the veteran's psychiatric condition in 
March 1997 and April 2001 each indicated that they had the 
benefit of reviewing the claims folder, and none of them 
concluded that the veteran actually had PTSD.  Indeed, two of 
them specifically concluded that the veteran did not have 
PTSD.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion. See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The Board finds that the VA examination reports (primarily 
because they were based on actual review of the claims 
folder) are the most probative evidence concerning the nature 
of the veteran's psychiatric disability.  With the 
information from the claims folder at hand, and presumably 
utilizing the criteria relating to PTSD found in DSM-IV, 
these examiners concluded that the veteran does not in fact 
have PTSD.  Therefore, the preponderance of the evidence is 
that he does not have a diagnosis of PTSD in accordance with 
the criteria set forth in 38 C.F.R. § 4.125, and for this 
reason service connection for PTSD is denied.  38 U.S.C.A. 
§ 5107.

III.  Compensable rating for deviated nasal septum

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. 
§ 4.7.

This claim for increased rating has been pending since March 
1996.  The criteria for rating nasal septum deviation (38 
C.F.R. § 4.97, Diagnostic Code 6502) were amended effective 
October 7, 1996.  See 61 Fed. Reg. 46720-46731 (Sept. 5, 
1996).  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).

Under the prior criteria, a noncompensable rating is 
warranted for traumatic deflection of the nasal septum with 
only slight symptoms.  A 10 percent rating requires that the 
deflection produce marked interference with breathing space.  
38 C.F.R. § 4.97, Diagnostic Code 6502, effective prior to 
October 7, 1996.

Under the revised criteria, a 10 percent rating is warranted 
for traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502, effective as of October 7, 1996.

A March 1995 CT scan showed that the left nasal cavity was 
"obliterated" by soft tissue, although definite uncinate 
process was not demonstrated on this side.  There was slight 
mucosal thickening on the contralateral right side and the 
frontal sinuses were relatively spared with only minimal 
mucosal thickening.   

In July 1996 the veteran sought VA outpatient treatment for 
problem breathing through the left side of his nose.  
Examination revealed narrowing of the left-side nasal valve 
due to deflection.  He was given medication and advised to 
return later.  At another visit later that month, he said he 
still had pressure in the left side of his nose.  Examination 
revealed a slight anterior deviation of his septum.  An 
August 1996 CT scan of the paranasal sinuses revealed a small 
polypoid lesion in the left posterior ethmoid, but no 
osteomeatal complex disease.  

At an August 1996 local hearing, the veteran testified that 
he did not breathe well through his left nostril and had 
discomfort that went through the eye area and forehead.  He 
said the pressure from not being able to breathe caused a lot 
of discomfort.  

The veteran continued to complain of left nasal obstruction 
in November 1996, but examination revealed no inflammation or 
polyps.  At a February 1997 outpatient  visit, examination of 
the nose revealed minimal septum deviation, while the 
turbinates were within normal limits.  He reported nasal pain 
during a May 1997 outpatient visit, but no details concerning 
nasal obstruction were noted in the outpatient entry.  

At an April 2001 VA examination, the veteran stated that he 
had only minor problems getting air through one nostril.  The 
examiner had great difficultly getting the veteran to focus, 
so a complete physical examination was impossible.  The 
examiner noted that at a March 1995 CT scan had revealed 
hypertrophied turbinates on both sides of the nose.  

At his Board hearing, the veteran said that his nose "pretty 
much closed" every night, and he would have to sleep on his 
left side for comfort.  

Although the veteran has occasionally complained of 
obstructed breathing through his nose, in clinical settings 
his septum deviation has routinely been described as 
"slight" or "minimal."  The preponderance of the evidence 
simply has not shown the marked interference with breathing 
space, 50 percent obstruction on both sides, or complete 
obstruction on one side such that would warrant a compensable 
rating under either version of Diagnostic Code 6502.  The 
record does not provide an approximate balance of positive 
and negative evidence; therefore the Board is unable to grant 
the veteran a higher rating for this disability.  38 U.S.C.A. 
§ 5107.  

ORDER

Service connection for schizoaffective disorder is granted.

Service connection for PTSD is denied.

A compensable rating for deviated nasal septum is denied.


REMAND

The veteran seeks an initial compensable rating for post-
operative lipoma of the forehead.  During this appeal, the 
criteria for evaluating the skin generally were revised 
effective beginning January 12, 1998.  The record indicates 
that he has not been notified of the revised rating criteria 
(such as in a supplemental statement of the case), and he 
must be advised of these applicable provisions.  

He last underwent a VA skin examination in April 2001.  By 
the time this case returns from remand, the report of this 
examination will be too dated to properly be considered 
"contemporaneous."  Therefore, a new VA examination is 
needed.  To ensure that he undergoes a fully informed 
evaluation, clinical data taking into account treatment of 
his lipoma, since June 2005 (the last time VA outpatient 
records were associated with the claims file), should be 
secured. 

Accordingly, the Board remands for the following:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him for lipoma symptoms since June 2005.  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform him of the records that the 
RO was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform him that adjudication of his claim 
will be continued without these records 
unless he is able to submit them.  Allow 
him an appropriate period to respond.  

2.   Schedule a VA examination of the 
veteran's lipoma of the forehead.  Ask 
the examiner to conduct all necessary 
special studies or tests.  If appropriate 
and acceptable to the veteran, new 
unretouched photographs of his lipoma 
should be taken and associated with the 
claims file.  Request that the examiner 
answer the following questions: 

a.   What is the location and 
dimensions of the lipoma?

b.  Is the surface contour of the 
lipoma elevated or depressed on 
palpation?  

c.  Is the lipoma adherent to 
underlying tissue, hypo- or 
hyperpigmented, irregular, atrophic, 
shiny, scaly, indurated, inflexible, 
unstable, and/or superficial?   

3.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

4.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all legal 
authority (including the revised criteria 
relating to rating skin disabilities).  
Allow appropriate time for response.

The veteran may submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the Court.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


